    Case 1-17-01005-ess         Doc 245-4      Filed 07/13/20     Entered 07/13/20 14:41:38




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK
________________________________________________X
In re Golden                                                :
                                                            :      Chapter 7
                                                Debtor,     :
                                                            :      Case No. 16-40809 (ESS)
________________________________________________:
                                                            :
Tashanna B. Golden f/k/a Tashanna B. Pearson on             :      Adv. Pro. No. 1-17-01005(ESS)
behalf of herself and all others similarly situated         :
                                                            :
                                                Plaintiffs, :
                       v.                                   :
National Collegiate Student Loan Trust 2005-3,              :
National Collegiate Student Loan Trust 2006-4, GS2          :
2016-A, Pennsylvania Higher Education Assistance            :
Agency d/b/a American Education Services, and               :
Firstmark Services,                                         :
                                                            :
                                                Defendants. :
________________________________________________X

   RESPONSES AND OBJECTIONS OF GOAL STRUCTURED SOLUTIONS TRUST
              2016-A TO PLAINTIFF TASHANNA B. GOLDEN’S
                   SECOND SET OF INTERROGATORIES

        Defendant Goal Structured Solutions Trust 2016-A, incorrectly sued herein as GS2 2016-

A, (the “Trust”), pursuant to Federal Rules of Civil Procedure 26 and 33 and Federal Rules of

Bankruptcy Procedure 7026 and 7033, responds to Plaintiff Tashanna B. Golden’s Second Set of

Interrogatories as follows:

                                   GENERAL OBJECTIONS

        The following General Objections apply to all Interrogatories, whether or not a General

Objection is referred to specifically in response to any particular Interrogatory:

               The responses set forth below are based upon information currently known to the

Trust. The Trust submits these responses without waiving or intending to waive the right to object

on the following bases: competence, relevance, materiality, privilege, and/or admissibility. The

                                                  1

81368579v.3
    Case 1-17-01005-ess          Doc 245-4       Filed 07/13/20       Entered 07/13/20 14:41:38




Objections. Nor is any Response intended to be, and should not be construed as, a waiver of any

General or Specific Objection herein.

                                OBJECTIONS TO DEFINITIONS

        1.      The Trust objects to the Definition of “You” and “Your” as overly broad, unduly

burdensome, vague and ambiguous, and seeking discovery that is neither relevant to the claims

and defenses in this litigation nor proportional to the needs of this case because it purports to

include “parents, subsidiaries, or affiliate [sic] as well as any officers, directors, employees, agents

or contractors, who currently or during the relevant time period have been employed by or have

worked as their agent or on their behalf.” The Trust further objects to this Definition as overly

broad, unduly burdensome, and seeking discovery that is not relevant to the claims and defenses

in this litigation nor proportional to the needs of this case to the extent that it purports to assert that

documents or information in the possession, custody, or control of one of the defendants are

therefore in the possession, custody, or control of the Trust. The Trust is a separate corporate

entity and will interpret the definition of “You” and “Your” so that it imposes no discovery

obligations on any person or entity other than the Trust, and so that it imposes no obligation on the

Trust to respond herein on behalf of any of the other defendants or to search for or produce

documents or information in the possession, custody, or control of any of the other defendants.

              RESPONSES AND OBJECTIONS TO THE INTERROGATORIES

       INTERROGATORY NO. 1:                  Describe how You determine that private education
loans meet the requirements of a “qualified education loan” as defined in Internal Revenue Code
Section 221(d).

        RESPONSE: The Trust objects to this Interrogatory on the ground that it violates Rule

7033-1 of the Eastern District of New York’s Local Bankruptcy Rules by seeking information

other than the names of witnesses with knowledge or information relevant to the subject matter of

                                                    3

81368579v.3
    Case 1-17-01005-ess         Doc 245-4      Filed 07/13/20     Entered 07/13/20 14:41:38




the action, the computation of each category of damage alleged, or the existence, custodian,

location, and general description of relevant documents.           The Trust also objects to this

Interrogatory to the extent it seeks information relating to education loans that are not held by the

Trust. The Trust objects to this Interrogatory on the ground that it is overly broad, unduly

burdensome, and seeks discovery that is not relevant to the claims and defenses in this litigation

nor proportional to the needs of this case to the extent that it asserts that documents or information

in the possession, custody, or control of one of the defendants are therefore in the possession,

custody, or control of the Trust. The Trust will interpret this Interrogatory such that it imposes no

discovery obligations on any person or entity other than the Trust, and so that it imposes no

obligation on the Trust to respond herein on behalf of any of the other defendants or to search for

or produce documents or information in the possession, custody, or control of any of the other

defendants.

        The Trust further objects to this Interrogatory on the ground that it calls for the Trust to

make a legal conclusion. The Trust further objects to this Interrogatory on the ground that it is

vague and ambiguous because the phrase “private education loan” is undefined and

unascertainable from the face of the Interrogatory.

        Subject to the foregoing General and Specific Objections, the Trust states that the education

loans securitized into the Trust are part of a program that made qualified education loans as defined

by Internal Revenue Code § 221(d). Each education loan in the Trust was made for the purpose

of paying all or a portion of the related borrower’s cost of attendance at eligible educational

institutions, including for paying for the borrower’s expenses associated with the bar examination

during the period the borrower requested the loan, or for paying for the cost of the borrower’s

medical or dental Board Review Courses and/or costs associated with the borrower’s interviewing


                                                  4

81368579v.3
    Case 1-17-01005-ess          Doc 245-4      Filed 07/13/20      Entered 07/13/20 14:41:38




or relocation expenses associated with an approved medical or dental residency. The program

guidelines pursuant to which Citibank originated every education loan that was deposited into the

Trust required that each loan be used for these qualified education expenses. Further, every

education loan in the Trust was required to receive a certification, either by the respective

borrower’s educational institution, or by the borrower, that the loan was made for qualified

education expenses, and in the cases of loans obtained for the purpose of undergraduate or graduate

education at a qualified educational institution, not exceeding the cost of attendance of that

institution. Finally, each borrower who obtained an education loan or loans for the purposes of

undergraduate or graduate education at a qualified educational institution, including Plaintiff, had

to acknowledge on his or her loan application and/or the relevant credit agreement that he or she

could only borrow up to the cost of attendance less any financial aid he or she received, and that

the borrower’s educational institution would be requested to certify the amount of the loan and

that, as a result of the institution’s certification, the amount disbursed could be less than the amount

the borrower requested. See, e.g., 2016-A_Golden_000007-000008; Citi_Golden_000005. And,

the process for obtaining an education loan under the program for the purpose of paying for the

borrower’s expenses associated with the bar examination during the period the borrower requested

the loan, or for paying for the cost of the borrower’s medical or dental board review course(s)

and/or costs associated with the borrower’s interviewing or relocation expenses associated with an

approved medical or dental residency, required a certification from the educational institution that

they attended certifying that the borrower had expenses associated with the bar examination during

the period for which the loan was requested (see e.g., Citi_Golden_000007), or additional

documentation evidencing that the borrower was registered for a board review course or was

graduating and pursuing a medical or dental residency or internship.


                                                   5

81368579v.3
    Case 1-17-01005-ess         Doc 245-4       Filed 07/13/20      Entered 07/13/20 14:41:38




the loans pursuant to servicing agreements. These servicing agreements set forth the procedures

by which the loan servicers service education loans, including servicing procedures for loans in

bankruptcy. Pursuant to Rule 33(d), the Trust refers Plaintiff to 2016-A_Golden_000433-000450;

2016-A_Golden_000479-000505; 2016-A_Golden_001522-001534, which are the servicing

agreements and related documents that the Trust produced in response to Plaintiff’s document

requests. The loan servicers act in accordance with the terms of the servicing agreements.


       INTERROGATORY NO. 4:                 Describe Your procedures for collecting a loan when
a borrower has obtained a discharge in bankruptcy.

        RESPONSE: The Trust objects to this Interrogatory on the ground that it violates Rule

7033-1 of the Eastern District of New York’s Local Bankruptcy Rules by seeking information

other than the names of witnesses with knowledge or information relevant to the subject matter of

the action, the computation of each category of damage alleged, or the existence, custodian,

location, and general description of relevant documents.            The Trust also objects to this

Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that

is not relevant to the claims and defenses in this litigation nor proportional to the needs of this case

to the extent that it asserts that documents or information in the possession, custody, or control of

one of the defendants are therefore in the possession, custody, or control of the Trust. The Trust

will interpret this Interrogatory such that it imposes no discovery obligations on any person or

entity other than the Trust, and so that it imposes no obligation on the Trust to respond herein on

behalf of any of the other defendants or to search for or produce documents or information in the

possession, custody, or control of any of the other defendants.

        The Trust further objects to this Interrogatory on the ground that it is vague and ambiguous.

The phrase “collecting a loan” is undefined and unascertainable from the face of the Interrogatory.


                                                   8

81368579v.3
    Case 1-17-01005-ess         Doc 245-4       Filed 07/13/20      Entered 07/13/20 14:41:38




Further, it is unclear to the Trust whether “obtained a discharge” refers to an express discharge of

the loan or a general discharge order.

        Subject to the foregoing General and Specific Objections, and to the extent that the Trust

understands the meaning of this Interrogatory, the Trust refers Plaintiff to its Response to

Interrogatory No. 3. The Trust further states that, as a general matter, absent a court finding of

undue hardship, the issuance of a discharge order does not impact the servicing of an education

loan post-discharge because, as explained in Response to Interrogatory No. 1, the loans in the Trust

are non-dischargeable education loans.



       INTERROGATORY NO. 5:                 Describe Your process for determining whether a
loan you service has been discharged in bankruptcy.

        RESPONSE: The Trust objects to this Interrogatory on the ground that it violates Rule

7033-1 of the Eastern District of New York’s Local Bankruptcy Rules by seeking information

other than the names of witnesses with knowledge or information relevant to the subject matter of

the action, the computation of each category of damage alleged, and the existence, custodian,

location, and general description of relevant documents.            The Trust also objects to this

Interrogatory on the ground that it is overly broad, unduly burdensome, and seeks discovery that

is not relevant to the claims and defenses in this litigation nor proportional to the needs of this case

to the extent that it asserts that documents or information in the possession, custody, or control of

one of the defendants are therefore in the possession, custody, or control of the Trust. The Trust

will interpret this Interrogatory such that it imposes no discovery obligations on any person or

entity other than the Trust, and so that it imposes no obligation on the Trust to respond herein on

behalf of any of the other defendants or to search for or produce documents or information in the

possession, custody, or control of any of the other defendants.

                                                   9

81368579v.3
